DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.

Election/Restriction
During a telephone conversation with Jay Lessler on 4/21/2020 a provisional election was made with traverse to prosecute the invention of Group I, claims 27-33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 34-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Response to Arguments
All of Applicant’s arguments filed 6/30/2021 have been fully considered.
Applicant remarks that table 3A shows that the claimed formulation remains stable at significantly baclofen concentrations than the 1mg/ml provided by MHRA 2354. While the examiner states that Applicant has merely "recognized another advantage which would flow from following the suggestion of the prior art."  Applicant respectfully disagrees. The surprising stability observed for the presently claimed oral solutions is a result of judicious combination of select components in certain amounts, none of which is suggest by the prior art. 
Applicants arguments are not persuasive as none of the data presented by the Applicant in the specification compares the claimed formulation to the closest prior art.  Applicant remarks that the 
Applicant argues that MHRA 2354 does not provide any motivation to modify the formulation provided therein, let alone to incorporate about 2 to about 20% w/v glycerin.
This is not persuasive as Applicant is arguing the MHRA reference individually and the rejection is based on a combination of references.
Applicant remarks that the other cited references do not cure the deficiency of MHRA.  First Fallin only uses glycerin as a sweetener, which is typically incorporated at concentrations well below 2% w/v. 
This is not persuasive.  Regarding Fallin and its teachings of Glycerin, it is noted that while Fallin teaches glycerin to be a sweetener, the rejection is not based on using the glycerin as a sweetener, the rejection is based on using glycerin as a solvent and this is made obvious by the Dedhiya.
Applicant also remarks that contrary to the Examiner's assertions, the range of sweetening agent recited in Fallin does not "overlap" with the amount of sucralose recited in claims 31 and 32. Indeed, Fallin only exemplifies formulations containing 0.1% w/v/ sucralose (400% greater than claims 31 and 32) (see, e.g., page 2, line 13-24 and page 4, lines 15-27) or 0.2% w/v sucralose (800% greater than claims 31 and 32) (see, e.g., page 2, line 30 to page 3, line 2). There is nothing in Fallin that would lead the ordinarily skilled artisan to an oral solution containing about 0.025% w/v sucralose.
This is not persuasive. Absent a definition in the specific parameters of “about”, “about 0.025%” as claimed can reasonably be met with the taught 0.05%.  Furthermore, Fall teaches that these are used to provide a sweet taste to enhance the palatability of the formulation (Pg. 9), thus it would have been obvious to optimize the amount of sweetener used to achieve a desired sweet taste.
MPEP 2144.05 II: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)" 
Applicant remarks that Amaral is directed to a completely different class of drug than Baclofen.  Consequently, a person of ordinary skill in the art trying to prepare a buffer-free aqueous oral solution comprising baclofen would not have had any motivation to review the disclosure of Amaral. 
 This is not persuasive as both Amaral and the instant invention are in the same field of endeavor and a skilled artisan would look to other pharmaceutical formulations which contain sweetening agents to learn about sweetening agents.  
Applicant argues that Chaumant is completely silent regarding the active agent baclofen and the Chaumant compositions are substantially free of an aromatic preservative, however the instant formulation requires the presence of aromatic preservatives, therefore, Chaumant actually teaches away from the presently claimed oral solutions.
While Chaumant does not teach baclofen, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chaumant is in Applicant’s same field of endeavor.  Regarding the lack of an aromatic preservative in the formulation of Chaumant, this does not teach away from adding an aromatic preservative into the formulation of MHRA as MHRA already teaches methyl and propyl paraben to be suitable for use. Furthermore, Caumant teaches that the formulation is “substantially free of aromatic preservatives” thus recognizing that small amounts are acceptable for use.  It is noted that Chaumant was only cited by the Examiner to show that agents such as grape, lemon, raspberry, etc., can be used in amounts ranging from 0.01-1% w/v.
Applicant argues that Cohen’867 only mentions glycerin as a sweetener. 
This is not persuasive, it is noted that while Cohen’867 teaches glycerin to be a sweetener, the rejection is not based on using the glycerin as a sweetener, the rejection is based on using glycerin as a solvent and this is made obvious by the Dedhiya.
Applicant argues that the passage in Cohen '335 teaches that where a compound is sparingly soluble in water or slightly soluble in water, a dissolution enhancing or solubilizing agent can be added or 
This is not persuasive as the rejection is based on both Cohen’335  and Dedhiya.  While teaches both oral and injectable formulations, a skilled artisan would recognize that the teachings of a dissolution enhancing or solubilizing agent are relevant to all dosage having liquid solutions of Baclofen containing water and Baclofen is only slightly soluble in water and it would be obvious to use this compound in the taught amounts even in oral formulations. This is especially supported given the teachings of Dedhiya which demonstrates that glycerin can be used in amounts of 8-12% on oral formulations (see rejection below and tables 11 and 15).  
Applicant argues that Dedhiya does not disclose baclofen formulations and does not provide any specific motivation to substitute propylene glycol with glycerin in a baclofen formulation. A person of ordinary skill in the art trying to prepare a buffer-free aqueous oral solution comprising baclofen would not have had any motivation to review the disclosure of Dedhiya. 
This is not persuasive as both Dedhiya and the instant invention are in the same field of endeavor and a skilled artisan would look to other pharmaceutical formulations which include solubilizing agents.  The motivation to substitute propylene glycol with glycerin comes from the teachings of the prior art which show these compounds to be functionally equivalent solubilizing agents and one of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Furthermore, Cohen’335 demonstrates that baclofen can be combined with solubilizing agents.  
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Applicant argues that Trissel is focused on formulations for intrathecal (parenteral) administration.  Trissel further teaches that his solutions "do not require any special preservation components such as antioxidants." Trissel also teaches against inclusion of antimicrobial preservatives for 
Applicant arguments are not persuasive.  It is noted that the lack of preservatives in intrathecal and epidural injections are simply one embodiment of the teachings of Trissel, Trissel also teaches oral formulations and teaches that aqueous solutions of baclofen can be formulated and these can comprise preservatives [0025]. Furthermore, Trissel is only cited to make obvious baclofen concentrations suitable for use in oral formulations, while the inclusion of all the ingredients (including glycerin) is made obvious by the other references.
Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 27-29, 31, 36-37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over MHRA (PL 06464/2354), Fallin (WO 2018/049184), Amaral (US 2015/0306111), Chaumont (US 2015/0087719), Cohen (US 2016/0113867), Cohen (US 2016/0354335) and Dedhiya (US 2007/0270500). Both MHRA and Fallin are cited on the 3/11/2020 IDS.
MHRA discloses a baclofen 5mg/5ml oral solution comprising baclofen and the excipients of propylparahydroxybenzoate (propyl paraben), methylparahydroxybenzoate (methyl paraben), and raspberry flavor (containing propylene glycol). Hydroxyethyl cellulose, propylene glycol, sorbitol  and purified water.  MHRA does not teach the presence of a buffer, thus the composition is buffer free. As shown above, Baclofen is the sole active ingredient.
However, MHRA does not teach the use of glycerin and sucralose in this oral solution and does not teach the amounts in which each individual component is present.
Fallin discloses suspensions of baclofen comprising water, buffers, preservatives such parabens, thickening agents and sweetening agents (Abs).  Fallin teaches that suitable sweeting agents for use include sucralose (selected from a finite number of options) which can be used in an amount ranging from 0.05-0.2% w/v which overlaps with “about 0.025% recited by instant claims 31 and 32.  These are taught to be used to provide a sweet taste to enhance the palatability of the formulation (Pg. 9).  Fallin also teaches the formulation to have flavor agents, such as grape, which are used to enhance the flavor or aroma of the dose, and to improve general palatability of the dose, this helping to mask the flavor of the baclofen which patients find unpleasant (Pg. 10).  Fallin teaches the use of 0.01-0.1% w/v of flavoring agents. (Fallin – claim 13). 

Chaumont teaches that sweetening agents such as grape, lemon raspberry, etc. can be used in amounts ranging from 0.01-1% w/v [0016].
Cohen’867 discloses homogenous stable and palatable solutions of baclofen (Abs).  The solutions are also taught to comprise sorbitol, preservatives and flavoring agents [0017-0019]. Cohen’867 teaches the preservatives to be selected from methyl paraben and propyl paraben and teaches these to be used in amounts of about 0.18% w/v and about 0.02% w/v respectively (Cohen’867 – claims 7-10), reading on the claimed “about 0.15%” and “0.02%”.
Cohen’335 discloses pharmaceutical composition comprising baclofen and teaches that in the case wherein one or more compounds are only sparingly soluble in water or slightly soluble in water, a dissolution enhancing or solubilizing agent can be added, or the solvent may include 10-60% of propylene glycol.  As taught by MHRA, baclofen is slightly soluble in water.  
Dedhiya discloses formulations in the forms of solution, suspensions or gels [0013]. Dedhiya teaches the formulation to also include solubilizers which serve to enhance the solubility of the parabens, sorbitol, flavoring agents, etc.  Appropriate solubilizers include propylene glycol and glycerin.  When propylene glycol is used is in amounts ranging from about 1-4% w/v and when glycerol (i.e. glycerin) is used it is used in amounts ranging from about 8-12% w/v [0182].
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MHRA with those of Fallin, Amaral, Chaumont, Cohen’867, Cohen’335 and Dedhiya to create different formulations of baclofen.
Regarding the use of sucralose, one of skill in the art would have been motivated to substitute the sorbitol used in MHRA with sucralose as sucralose and sorbitol are taught by the art to be art recognized sweetening agents, as its prima facie obvious to substitute one functionally equivalent compound for another.  One of skill in the art would also been motivated to use sucralose in amounts 
Regarding methyl paraben and propyl paraben, one of skill in the art would have been motivated to use these in amounts ranging of about 0.18% and 0.02% respectively as Cohen’867 teaches these to be preferred amounts when formulating oral solutions of baclofen.
Regarding the flavoring agent, while Fallin teaches that flavoring agents are known to be used in baclofen solutions in an amount of 0.01-0.1%, Chaumont teaches that sweetening agents such as grape, lemon raspberry, etc. can be used in amounts ranging from 0.01-1% w/v, thus a skilled artisan would recognize that flavoring agents could be used in amounts greater than those of Fallin and a skilled artisan would also be motivated to optimize the amounts of flavoring agents used based on the desired flavor, aroma, palatability and taste masking capability of the flavoring agent selected for use.
Regarding the use of glycerin, it is noted that MHRA and Fallin teach baclofen solutions containing propylene glycol, based on the teachings above a skilled artisan would recognize propylene glycol to be solvent which helps solubilize slightly water soluble compounds such as baclofen and would have been motivated to substitute propylene glycol with glycerin and use this in amounts ranging from 8-12% as these are taught to be art recognized equivalent solubilizing agents and its prima facie obvious to substitute one functionally equivalent compound for another.
Absent evidence to the contrary, one of skill in the art would have a reasonable expectation of success as MHRA teaches baclofen solutions containing preservatives, solubilizers (propylene glycol), sweetening agents and flavoring agents, and its prima facie obvious for a skilled artisan to pursue known amounts and known equivalents within his or her own technical grasp to achieve the predictable result of formulating baclofen solutions. 
Regarding the presence of baclofen in 0.1% as recited by instant claim 31, MHRA teaches the use of 5mg/5ml of baclofen (equivalent to 1mg/mL), as demonstrated by both Cohen references above in the working examples, %w/v in baclofen solutions is calculated in g for 100ml of the final solution.  Thus the assuming MHRA has a final solution of 100ml or 300ml (packaged amount), the baclofen can be calculated to be present in an amounts of 0.1%.

The prior art makes obvious to structural limitations claimed, therefore the composition claimed and the composition of the prior art are expected to have the same properties.  Furthermore, the instant specification teaches that 4-(3-carboxymethyl)-3-hydroxy-2,5-dioxopyrrolidin-1-yl)-3-(4-chlorophenyl)butanoic acid is am impurity which results from the reaction of baclofen and citric acid.  As the baclofen solution of MHRA does not comprise citric acid, this impurity would not be present in the solution.

Claims 27-29, 30, 31, 32-33, 36-37, 38-39 , 40 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over MHRA (PL 06464/2354), Fallin (WO 2018/049184), Amaral (US 2015/0306111), Chaumont (US 2015/0087719), Cohen (US 2016/0113867), Cohen (US 2016/0354335) and Dedhiya (US 2007/0270500), as applied to claims 27-29, 31, 36-37 and 40 above and further in view of Trissel (US 2006/0009523).
The above references make obvious the limitations of claims 27-29, 31, 36-37 and 40, however, they do not teach the use of 2 mg/mL or 0.2% of baclofen.
Trissel discloses aqueous baclofen solution comprising baclofen in concentration in ranges greater than 2.0 mg/mL up to about 10 mg/mL (Abs), it is noted that greater than 2 embraces amounts of 2.1, 2.2, 2.3, 2.4, etc. which overlap with the claimed “about 2”. Trissel teaches that when the lower amounts of baclofen are inadequate to control the pain and symptoms of some patients, it can be desirable to administer a more concentrated solution of baclofen in order to reduce the volume of baclofen solution to be administered [0008].
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings above with those of Trissel.  One of skill in the art would have been motivated to formulate baclofen solutions to be more concentrated having greater than 2 mg/ml in order to more adequately control pain in subjects in need thereof while minimize the volume 
Regarding the presence of baclofen in 0.2% as recited by instant claim 32, the prior art overlaps with amounts of 2.1, 2.2, 2.3mg, as demonstrated by both Cohen references above in the working examples %w/v in baclofen solutions is calculated in g for 100ml of the final solution.  Thus the assuming MHRA has a final solution of 100ml or 300ml (package amount), the baclofen can be calculated to be present in an amounts of 0.21, 0.22, 0.23% etc., which overlap with the claimed amounts.
Claim 33 recites a property of the composition of claim 32.  The prior art makes obvious the composition of claim 32, therefore the composition claimed and the composition of the prior art are expected to have the same properties absent factual evidenced to the contrary.
Conclusion
	No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613